Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 10/13/2020 has been received and entered.  Claim 4 has been amended, and claims 3, 6, 11 have been cancelled.  
Claims 1, 2, 4-5, 7-10, 12-22 are pending and currently under examination.

Priority
This application filed 7/7/2015, is a continuation of 14/511702 filed 10/10/2014 (restriction requirement withdrawn 2/27/2017).
Applicants indicate in the Remarks a summary of the prosecution and that the application is related to ‘702 in this response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
Amendments to the claim has addressed the basis of the rejection.

Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the limitation ‘comprises primers’ is withdrawn.
	Cancelation of the claim has addressed the rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

is withdrawn.
The ‘702 application has been abandoned.
Examiner note- the instant claims and that of ‘702 are similar except the instant claims require data that is ‘greater than two times coverage of each of a plurality of bases of at least one genome’, and amount of data that would not necessarily or practically be analyzed in one’s mind as a category of Abstract idea under 101 (see also prosecution history of the instant application).

Claims 1, 2, 4-5, 7-10, 12-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-39 of copending Application No. 14/511829 (Issue notification mailed 4/29/2020).
Claims 1, 2, 4-5, 7-10, 12-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of copending Application No. 14/793379 (Final mailed 11/23/2020). 
Response to Applicants arguments
Applicants note that rejections are traversed for the reasons previously set forth and also note a willingness to file a terminal disclaimer once other rejections have been addressed and request that the rejection be held in abeyance.  
In review of the prosecution, there has been no specific argument to logic or basis of the rejection not being proper, nor differences in the pending claim sets between the cited applications to consider relative to Applicant’s position set forth in previous responses.  Since is maintained.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As noted previously, a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 7-10, 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gymrek et al (2012).
Response to Applicants arguments
Applicants provide an overview of the teachings of Gymrek et al. and note that claim 1 recites and requires the limitation of identifying the biological signature for the sample comprises "using overlaps between the short fixed length source sub-sequences to find a chain of overlaps from one or more first sub-sequences to one or more second sub-sequences.", and further that "in response to determining that the chain of overlaps comprises a cycle containing multiple instances of the one or more short fixed length source sub- sequences, analyzing the source biological sequences from the collection derived from the sample to find one or more spanning sequences that span the cycle.", and argue that Gymrek does not disclose determining the chain of overlaps at all, and thus Gymrek further fails to disclose determining that the chain of overlaps comprises a cycle containing multiple instances of the one or more short fixed length source sub-sequences or analyzing the source biological sequences from the collection derived from the sample to find one or more spanning sequences that span the cycle.  Applicant’s arguments have been fully considered, but not found persuasive.


    PNG
    media_image1.png
    561
    611
    media_image1.png
    Greyscale

in silico (page 6 of the specification), and encompass and anticipate the instant claims ‘derived’ sequences set forth in the limitations of the claims.  While the specification and/or drawings appear to provide for possible limitations of unique and/or small types of read data being that may be present in read data being analyzed, the present claims as broadly set forth for the type of data that is analyzed and how the steps of identifying ‘overlap’ and ‘determining’ the short fixed length repeats do not require any limitations that appear to differentiate the present claims from Gymrek et al. nor exclude the presence of sequences that overlap as presented in either Fig 1 or Fig 2 of Gymrek et al., and even appear consistent with sequences used in the present specification for example Fig 6 for example for 2 sequences that overlap a repeat region of a reference.  Therefore, for the reasons above and of record, the rejection is maintained.
Examiner Note:  Applicants arguments (top of page 11 of the remarks) indicate that SPE Showronek was contacted on Oct 5, 2020 and that deficiencies of the rejection were acknowledged during the call.  The record does not contain an interview summary to details of the discussion, however given it is unclear why the action should be non-final given the breadth of the claims and basis of the rejection acknowledging the teachings of Gymrek et al. not specifically stating ‘k-mer’ in the reference.  Given the breadth of the claims and prosecution history, it does not appear that the basis of the rejection has to be altered nor are arguments that limitations of the claims are not provided by Gymrek et al such that a new rejection is required.
Basis of Previous rejection of record
	It is noted that the claims have been amended, however does not affect the basis or logic of the rejection of record.  Claim 1 requires receiving source sequence data and taking fixed length sequences from the data, then in analysis of the data to ‘identify a biological signature’ the sequences are compiled to quantitate the frequency, aligned using the overlap and homology between the sequences and identify potential repetitive sequences representing the ‘biological signature’ between fixed flanking sequences and once identified using the length between the sequences or counting the number of repeats between the flanking sequences to arrive at a ‘biological signature’ which claim 5 indicates to be types of repeats.    Dependent claims set forth that the data can represent DNA, RNA or proteins from a variety of methodologies (claim 8) and describes ‘equivalents’ when evaluating the repeat regions.  Independent claim 10 is similar in that a k-mer process defined by overlaps between two flanking sequences is used to provide the sequence being analyzed, so that the beginning primer sequence and end primer sequence are used to define the flanking sequence of a repeat sequence, and only requires that a signature be identified based on the determined number of times the repeat is present.  As 
	The analysis of short tandem repeats was known, and methods to analyze the number of repeats in genomic data were provided by Gymrek et al. as a novel program called lobSTR.  Specifically, Gymrek et al. teach that short tandem repeats (STRs) have a wide range of applications, including medical genetics, forensics, and genetic genealogy, and with the advent of high-throughput sequencing (HTS) one can profile hundreds of thousands of STR loci. It is taught that lobSTR is a novel method for profiling STRs in personal genomes that avoid gapped alignment and address the specific noise patterns in STR calling.  Gymrek et al. teach steps for sensing, alignment where flanking regions are identified, and the number of repeats are quantified to allelotype a sample source (see figure 1 for an overview).  Gymrek et al. teach the use of source data of varying amounts of 2x to 20x of coverage, and after identifying and filtering loci 79,771 STRs were covered with 10 reads or more when analyzing whole genome data, providing teaching that anticipate both compiling and aligning steps of the instant claims.  Gymrek et al. does not specifically discuss the use of ‘k-mers’, but teaches the use of read length and considerations of the length in identifying repeats of different sizes, and specifically uses 101 base pair read lengths in the analysis of STR.
Clearly the size of the k-mer dictates what can be detected and it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to provide for sequence length that allow for analysis of STR or other repeats in whole genome data. As provided by Gymrek et al. STR and other types of repeat alleles are known and can be checked to reference databases for the proper design and choice of k-mer size in the analysis, and one having ordinary skill in the art would have been motivated to take this consideration in choosing  (claims 13 and 14), however is generally known to be directed to a graph representing overlaps between sequences of symbols, and appears to be provided in a representation in figure 2 which can be used to observe and determine the number of repeats present in different samples.   There would have been a reasonable expectation of success given the positive results of Gymrek et al. in his proof of principle analysis to identify flanking regions of a repeat region such as in an STR and quantitate the number of repeats between the two flanking sequences as required of the instant claims.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

As noted previously, both independent claims 1 and 10 have been amended to require that 2x coverage of a genome be provided and analyzed as part of the methodology, and consistent with the considerations in application No. 14/511829 (Issue notification mailed 4/29/2020) which found that the amount of information for analysis cannot be practically practiced in one’s mind under the analysis of prong 1, given the guidance under 101 for the judicial exception this claim limitation provides for an embodiment that is patent eligible.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Joseph Woitach/Primary Examiner, Art Unit 1631